On Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on July 12, 2002, affirmed the trial court’s judgment, without an opinion. N.L.R. v. C.A.D., (No. 2001292, July 12, 2002) - So.2d - (Ala.Civ.App.2002) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case to this court. Ex parte N.L.R., 863 So.2d 1066 (Ala.2003). The trial court’s judgment is reversed, in compliance with the supreme court’s opinion, and the case is remanded for further proceedings.
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.